F I L:~E
       IN CLERKS OFFICE
IUPREME COURT, STATE OF WASHINCJ'fQN
     c· ..   -c   MAY 0 5 2016
~~~~9·
                  IN THE SUPREME COURT OF THE STATE OF WASHINGTON




KAY L. PRUCZINSKI, a single person, and             )
RICKY BELL, a single person,                        )      No. 91466-4
                                                    )
                              Respondents,          )
                                                    )
             v.                                     )      EnBanc
                                                    )
ALLEN ASHBY and JENNIFER ASHBY,                     )
husband and wife, and the marital                   )
community comprised thereof,                        )
                                                    )
                              Petitioners.          )      Filed:     MAY 0 5 2016
                                                    )


             MADSEN, C.J.-This case arises out of the alleged tortious conduct of an Idaho

 state trooper against an Idaho citizen during a traffic stop in which pursuit began in

 Idaho, but ended in Washington. We must determine whether, under these facts, a trial

 court may exercise subject matter jurisdiction and personal jurisdiction under our long-

 arm statute, RCW 4.28.185. Based on the facts before us, we hold that the trial court has

 subject matter jurisdiction, but that personal jurisdiction lies in either Idaho or

 Washington, and therefore we remand to the trial court to consider whether to dismiss

 this case on comity grounds.
No. 91466-4


                                             FACTS

       On April30, 2010, Officer Allen Ashby, an Idaho state trooper, was on duty

travelling west on Interstate 90 in a marked Idaho state patrol car near the Idaho-

Washington border. He spotted a car with Idaho plates driving erratically through a

construction zone near milepost two on the Idaho side of the border. 1 Suspicious that the

driver, Kay Pruczinski, may have been intoxicated, Ashby followed the car into

Washington, where it exited the freeway at the first exit, milepost 299, without using a

turn signal. Exit 299 provides access to roads on both sides of the border, including

North Idaho Road, which proceeds south, straddling the Washington-Idaho border.

Pruczinski turned south on North Idaho Road, heading back towards Idaho. Following

Pruczinsld south along North Idaho Road, Ashby observed her drifting over the fog line

and the double yellow lines. After the car exceeded the posted speed limit by nine miles

per hour, Ashby activated his lights and initiated a traffic stop. The car came to a stop at

31 07 North Idaho Road. Ashby concedes for purposes of the motion to dismiss that he

was a few feet inside Washington at the time of the stop. 2 There were no signs indicating




1
  The trial court specifically did not consider the police report, the "dashcam" video of the arrest,
or Pruczinski's affidavit. Therefore, the facts surrounding the initiation of the pursuit and the
events leading up to the arrest and alleged tortious acts are contested. What is uncontested for
purposes of the motion to dismiss-and what is relevant to a personal jurisdiction analysis-is
that all parties are Idaho residents, Ashby was an on-duty Idaho state patrol officer in a marked
~atrol car, and the traffic stop and alleged tortious acts of Ashby occurred in Washington.
  According to a surveyor retained by Pruczinski, using GPS (global positioning system)
technology, the traffic stop occurred 15.8 feet inside the Washington border. The trial court did
not consider the surveyor's report when ruling on the motion to dismiss. Due to Ashby's
concession that he was in Washington, the exact location of the stop is unnecessary for purposes
of this motion.


                                                  2
No. 91466-4


one way or another whether Pruczinski and Ashby were in Washington or Idaho, and

Ashby believed he was in Idaho.

       When Ashby approached the vehicle, Pruczinski refused to roll down her window

more than an inch or step out of the vehicle, requesting a female officer. The stop

escalated to the point where Ashby broke the driver's window, unlocked and opened the

door, pulled Pruczinski out of the car, and arrested her for obstruction.

       On April26, 2012, nearly two years from the date of the traffic stop, Pruczinski

and Ricky Bell, the passenger and owner of the vehicle, sued Ashby in Spokane County

Superior Court for personal injury and property damages, alleging that Ashby, acting as a

private citizen in Washington, committed several common law torts, including negligent

infliction of emotional distress, assault, battery, unlawful imprisonment, tortious injury to

personal property, and loss of consortium.

       Ashby moved to dismiss for lack of subject matter and personal jurisdiction and,

alternatively, on the basis of comity principles. He conceded that the incident took place

in Washington solely for the purposes of deciding the motion, but still generally disputes

that it took place in Washington. The trial court granted Ashby's motion to dismiss,

solely under CR 12(b)(2), for lack of personal jurisdiction. Specifically, the court

reasoned:

              And because we do have Idaho residents, because we do have a
       question of Idaho law and not only Idaho law but Idaho administrative
       determinations as to what is the scope of duty of an Idaho State Trooper in
       the Idaho State Patrol, it would not be fair for Washington to exercise
       personal jurisdiction over this individual.




                                              3
No. 91466-4


             This is all state line type of circumstances that, quite frankly, absent
      this question of scope of employment, would be more likely to be
      assumable, jurisdictionally assumable, in either state.
             However, because of this clear question that stands in the way of
      determining whether an individual in this set of circumstances can be held
      personally liable, Idaho is by far the fairer jurisdiction to answer those
      questions.
             For that reason, I am granting the motion to dismiss solely under
      [CR] 12(b )(2), personal jurisdiction, over Ashby.

Reporter's Tr. on Appeal at 27-28.

       The Court of Appeals reversed, holding that the trial court had personal and

subject matter jurisdiction, but remanded for further development of the factual record in

order to determine whether the case should be dismissed on comity grounds. Pruczinski

v. Ashby, 185 Wash. App. 876, 889, 343 P.3d 382 (2015). However, the Court of Appeals

"encourage[ d] the trial court to exercise its discretion in such a manner that would not
                                                     3
cause Ms. Pruczinski's claim to be time barred." Id.

       Ashby appealed, and this court granted review. 183 Wash. 2d 1025, 355 P.3d 1154

(20 15). At issue is ( 1) whether the trial court has subject matter juris diction, (2) whether

the trial court has personal jurisdiction over Ashby through Washington's long arm

statute, RCW 4.28.125, and (3) whether, even if the court has subject matter and personal

jurisdiction, Washington should decline jurisdiction based on considerations of comity.


3
  Under Idaho Code §§ 6-905, 6-908, and 6-909 to 6-911, in order to maintain a suit against a
governmental employee, the plaintiff must file a claim with the governmental agency within 180
days of the incident giving rise to the claim. The agency then has 90 days to approve or reject
the claim. If rejected, the plaintiff must commence suit within two years ofthe incident.
Pruczinski did not file a claim or lawsuit in Idaho, and as such, if Washington declines
jurisdiction, her claim would be time barred. The Court of Appeals' direction to the trial court to
decide comity so as to not preclude Pruczinski's suit therefore eliminated the trial court's
discretion.

                                                 4
No. 91466-4


                                         DISCUSSION

                                     I. Standard of Review

       When, as here, the facts relevant to jurisdiction are undisputed, we review a trial

court's assertion or declination of personal jurisdiction de novo. Lewis v. Bours, 119
Wash. 2d 667, 669, 835 P.2d 221 (1992). Similarly, subject matter jurisdiction is a question

of law reviewed de novo. Dougherty v. Dep 't ofLabor & Indus., 150 Wash. 2d 310, 314,

76 P.3d 1183 (2003).

                                 II. Subject Matter Jurisdiction

       The parties dispute whether or not the trial court has subject matter jurisdiction to

hear this case. To   analyz~   whether a Washington court has subject matter jurisdiction,

we focus on the "type of controversy." Marley v. Dep 't of Labor &Indus., 125 Wash. 2d
533, 542-43, 886 P.2d 189 (1994). If an action is within the category of controversies a

court has the authority to decide, subject matter jurisdiction is appropriate. Dougherty,
150 Wash. 2d at 317. Washington superior courts unquestionably have subject matter

jurisdiction over tort actions. Williams v. Leone & Keeble, Inc., 171 Wash. 2d 726, 730,

254 PJd 818 (2011). This being a tort action, the trial court has subject matter

jurisdiction.

       Ashby contends that Idaho courts have exclusive jurisdiction over tort actions

against Idaho state employees. He cites Idaho Code (I.C.) section 6-914 to support his

proposition, which states that "[t]he district court shall have jurisdiction over any actions

brought under this act." This argument is unpersuasive. Nowhere in the statute does it




                                                5
No. 91466-4


vest Idaho with exclusive jurisdiction or vest Idaho with exclusive jurisdiction over tort

actions committed in another state. 4 We hold that the Spokane County Superior Court

has subject matter jurisdiction over an alleged tort committed in Washington by an Idaho

employee.

                                  III. Personal Jurisdiction

       This court determines personal jurisdiction case by case. Fail!a v. Fixture One

Corp., 181 Wash. 2d 642, 649, 336 P.3d 1112 (2014). Washington courts may "assert

personal jurisdiction over nonresident defendants to the extent permitted by the federal

due process clause." Id. (citing Shute v. Carnival Cruise Lines, 113 Wash. 2d 763, 766-67,

783 P.2d 78 (1989); U.S. CONST. amend. XIV,§ 1). The federal due process clause is not

violated if the nonresident defendant has sufficient minimum contacts with that state such

that it does not offend traditional notions of fair play and substantial justice. Daimler A G

v. Bauman,_ U.S._, 134 S. Ct. 746, 754, 187 L. Ed. 2d 624 (2014). Central to that

inquiry is the relationship between the defendant, the forum, and the litigation. Shaffer v.

Heitner, 433 U.S. 186,204, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977).

       In addition to satisfying constitutional due process requirements, our long-arm

statute, RCW 4.28.125, must also be satisfied. In reMarriage of Yocum, 73 Wash. App.
699, 702, 870 P.2d 1033 (1994). Our long-arm statute is coextensive with federal due

process law and subjects nonresident defendants to personal jurisdiction in Washington



4
 Furthermore, under Restatement (Second) Conflict ofLaws§ 91 (Am. Law Inst. 1971), "[a]
State may entertain an action even though the state of the applicable law has provided that action
on the particular claim shall not be brought outside its territory."


                                                6
No. 91466-4


courts for certain conduct or transactions. Failla, 181 Wash. 2d at 650. Relevant to this

case, RCW 4.28.185 provides:

       (1) Any person, whether or not a citizen or resident of this state,
       who in person or through an agent does any of the acts in this section
       enumerated, thereby submits said person, and, if an individual, his
       personal representative, to the jurisdiction of the courts of this state
       as to any cause of action arising from the doing of any of said acts:

           (b) The commission of a tortious act within this state.

Pruczinski urges that application of subsection ( 1)(b) is sufficient to confer personal

jurisdiction over Ashby. However, due process considerations also require the reviewing

court to consider the relationship between the nonresident defendant, the forum state, and

the litigation. 5 Walden v. Fiore,_ U.S._, 134 S. Ct. 1115, 1121, 188 L. Ed. 2d 12

(2014). For a Washington court to exercise jurisdiction over Ashby consistent with due

process, his "suit-related conduct must create a substantial connection" with this state.

!d. '"[R]andom, fortuitous, or attenuated' contacts" with the state are insufficient to

establish jurisdiction. !d. at 1123 (quoting Burger King Corp. v. Rudzewicz, 471 U.S.
462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)). "A forum State's exercise of

jurisdiction over an out-of-state intentional tortfeasor must be based on intentional

conduct by the defendant that creates the necessary contacts with the forum." !d.




5
  In a plurality opinion, the United States Supreme Court suggested that due process may be
satisfied by physical presence alone. Burnham v. Superior Court, 495 U.S. 604, 610, 110 S. Ct.
2015, 109 L. Ed. 2d 631 (1990) ("Among the most firmly established principles of personal
jurisdiction in American tradition is that courts of a State have jurisdiction over nomesidents
who are physically present in the State."). However, the parties have not argued for this test, and
we offer no opinion.


                                                 7
No. 91466-4


      Here, the alleged injuries occurred in Washington or flowed directly from the

traffic stop. See Grange Ins. Ass'n v. State, 110 Wn.2d 752,757, 757 P.2d 933 (1988).

But neither Pruczinski nor Ashby was a Washington resident, and arguably Ashby did not

know he was in Washington at the time of the traffic stop. Under the principles

expressed in Walden, personal jurisdiction turns on whether Ashby's intentional conduct

created a significant connection with Washington. In determining this, we consider "the

quality, nature, and extent of the activity in the forum state, the relative convenience of

the parties, the benefits and protection of the laws of the forum state afforded the

respective parties, and the basic equities of the situation." Tyee Constr. Co. v. Dulien

Steel Prods., Inc., 62 Wash. 2d 106, 116, 381 P.2d 245 (1963).

       Here, Ashby argues that he followed a driver he suspected of being intoxicated

from Idaho to exit 299, the first exit on Interstate 90 on the Washington side of the

border. He continued to follow the car southeast, heading back toward Idaho, and then

south on North Idaho Road, which straddles the border. Ashby initiated a traffic stop,

and he concedes that the stop took place in Washington. During the traffic stop, he

allegedly committed several torts. Ashby is alleged to have committed a tort in

Washington and therefore could expect to be hauled into court in Washington for his

actions. Although brief, the quality and nature of his actions weigh in favor of

jurisdiction in Washington.

       Next, we factor in the relative convenience of the parties. All of the parties and

witnesses are Idaho residents. Ashby was on duty as an Idaho state trooper. Even though




                                               8
No. 91466-4


Ashby is being sued in his individual capacity, Idaho law must be applied to determine

whether Ashby acted within the scope of his duties. The Court of Appeals concluded that

because Ashby lives in Coeur d'Alene, Idaho, close to the border, he would not be

inconvenienced by having to litigate in a "'distant state."' Pruczinski, 185 Wash. App. at

885 (quoting Nixon v. Cohn, 62 Wash. 2d 987, 998, 385 P.2d 305 (1963)). While it is true

that the parties would not have to litigate in a distant state, they and the witnesses would

still have to litigate in a different state. The relative convenience of the parties would be

to try the case in Idaho.

       Next, we consider the basic protection of the laws of the forum state. Ashby

argues that he would receive fewer procedural and substantive protections in Washington.

In Idaho, a tort claim against an Idaho agency and its employee must be filed no later

than 180 days after the claim accrues. I. C. § 6-905. The filing of a tort claim is a

prerequisite to filing suit. I.C. § 6-908. If the state denies the claim, the claimant may

file suit in the district court, which has jurisdiction over tort claims against government

actors. I.C. §§ 6-910,6-914. The statute of limitations for such actions is two years. I.C.

§ 6-911. Significantly, Idaho government agencies and employees are exempt from

claims arising from certain intentional torts absent a showing of malice or criminal intent.

I.C. § 6-904(3). There remains, however, the possibility that even were Washington to

assume jurisdiction, Idaho law would still apply.

        On the other hand, if jurisdiction is declined, Pruczinski may be without an

alternative forum in which to file suit and, thus, without a remedy. She did not file a




                                               9
No. 91466-4


claim under I. C. § 6-905, which would prevent her from suing a government official in

Idaho, and the two year statute of limitations for personal injury suits has nm, which

would prevent her from suing Ashby in his individual capacity. 6 If Washington declines

jurisdiction, it is likely that Pruczinski will not be able to bring this suit in Idaho. The

availability of an alternative forum is important to the fair play and substantial justice

analysis. Grange, 110 Wash. 2d at 765. Its importance should be carefully weighed in

consideration of the circumstances. The circumstances are that Pruczinski did not meet

the prerequisite of filing a claim with the Idaho state troopers within 180 days of the

incident, and instead chose to file suit in Washington prior to the two-year statute of

limitations running in Idaho. If Idaho has jurisdiction, Pruczinski's suit will be time

barred. If Washington retains jurisdiction, Pruczinski may still have an opportunity to

bring suit. 7 All things being equal, fair play and substantial justice weighs in favor of

finding that jurisdiction lies in Washington.


6
  Pruczinski claims that Ashby was acting outside the scope of his duties by arresting her in
Washington.
7
  Although not at issue in this case, a brief discussion on choice of law is warranted. This court
adopted the "most significant relationship rule" in a choice oflaw analysis. Johnson v. Spider
Staging Corp., 87 Wash. 2d 577, 580, 555 P.2d 997 (1976); see also Williams v. Leone & Keeble,
Inc., 171 Wash. 2d 726, 735 n.6, 254 P.3d 818 (2011) ("Our authorities hold that the location ofthe
injury is not necessarily determinative. Instead, Washington adheres to the 'most significant
relationship' test, as developed by the Restatement (Second) of Conflict ofLaws § 6 (1971 ), in a
choice of law analysis .... On remand the Court of Appeals will have to review the trial court's
choice of law ruling, giving application to the Restatement (Second) of Conflict ofLaws § 146
(1971) and the policy considerations discussed in Johnson . ... "). It is possible that Idaho has
the most significant relationship to this action, and Idaho law may apply. Thus, even if this court
finds there is jurisdiction and the trial court does not dismiss this case on comity grounds, the
application ofldaho law, specifically I. C. §§ 6-900 to 6-911 may well bar Pruczinski's suit. See
Banks v. Univ. ofIdaho, 118 Idaho 607, 608, 798 P .2d 452 (1990). On the other hand, if Ashby
was acting outside the scope of his duties, Pruczinski' s suit may be able to proceed against him
in his individual capacity.


                                                10
No. 91466-4


       Finally, we weigh the basic equities of the situation. The Court of Appeals

majority concluded that assuming jurisdiction did not offend traditional notions of fair

play and substantial justice. Pruczinski, 185 Wash. App. at 885-86. Ashby contends that a

review of the facts leads to a different conclusion. This was a traffic stop by an Idaho

state trooper of an Idaho resident driving a car with Idaho plates. The pursuit began in

Idaho, allegedly on suspicion of drunk driving, with an intent to protect Idaho citizens

from drunk drivers. Although the pursuit crossed into Washington, it quickly headed

back toward Idaho on to a road that straddles the border. Ashby did not know he was in

Washington; Pruczinski did not claim she was in Washington at the time of the arrest;

and no signs indicated that they were in Washington. Idaho and Washington law may

both need to be applied to determine if Ashby was acting within the scope of his duties

and, if so, whether he was acting with malice or criminal intent. As the dissent at the

Court of Appeals pointed out, "Idaho State will inevitably be drawn into this dispute as

Trooper Ashby's employer." !d. at 890 (Brown, J., dissenting). However, that Idaho will

be drawn into this case is more relevant to a comity analysis. The basic equities of a

situation concern the parties themselves, not potentially interested third parties.

       Washington State's connection to this case is the fact that when Pruczinski pulled

her car to the side of the road, she did so inside the Washington border. Ashby's

concession that he was in Washington cannot be ignored; it is undisputed for purposes of

his motion to dismiss that he was on Washington soil when the alleged tortious conduct

took place. Were this a criminal case, Washington State would undoubtedly have




                                              11
No. 91466-4


jurisdiction over the defendant. See State v. Norman, 145 Wash. 2d 578, 598-99, 40 P.3d
1161 (2002) (holding that defendants apprehended riorth of the 49th parallel, yet south of

the Canadian border, were subject to criminal jurisdiction in Washington); RCW

9A.04.030(1). Taking these considerations into account, the basic equities of this

situation are balanced between either state assuming jurisdiction.

       Ashby's arguments regarding the elements of fair play and substantial justice-

while relevant-are more appropriately suited for a case in which an injury takes place

within the state but the tortious act does not. In a case such as this one, Ashby's

arguments are insufficient to overcome the fact that the alleged act and injury both took

place on Washington soil. We cannot say that it offends traditional notions of fair play

and substantial justice to exercise jurisdiction over an alleged tortfeasor when the tort and

the injury occur in this state. Accordingly, we hold that either state has an interest in

exercising jurisdiction.

                                         IV. Comity

       "Comity allows a state to decline jurisdiction over another state." Carrigan v. Cal.

Horse Racing Bd., 60 Wash. App. 79, 85, 802 P.2d 813 (1990). "[T]he doctrine of comity

is not a rule oflaw, but one of practice, convenience and expediency." Haberman v.

Wash. Pub. Power Supply Sys., 109 Wash. 2d 107, 160, 744 P.2d 1032 (1987). It is within a

court's discretion to invoke comity. Id. at 161. '"[C]omity is properly exercised when

the assumption of jurisdiction would not promote cooperative efforts between states.'"




                                              12
No. 91466-4


Glover v. Alaska, 142 Wash. App. 442, 447, 174 P.3d 1246 (2008) (quoting Carrigan, 60
Wash. App. at 85).

       A question arises as to whether this court may decline jurisdiction on the basis of

comity, as opposed to remanding it to the trial court to make that decision. Pruczinski

argues that it is not appropriate for appellate courts to make comity rulings; this decision

should be left solely to the trial court. We disagree. This court has made comity

determinations in the first instance. See, e.g., In reMarriage of Kowalewski, 163 Wash. 2d
542, 552, 182 P.3d 959 (2008) ("Just as this court is not bound by a Polish decree

affecting title to real property in Washington, the Polish courts are not bound by a

Washington court's decree, although it may elect to do so as a matter of comity."); Dep 't

of Game v. Puyallup Tribe, Inc., 86 Wash. 2d 664, 669, 548 P.2d 1058 (1976) (declining to

defer to the district court on the grounds of comity), vacated on other grounds, 433 U.S.
165, 97 S. Ct. 2616, 53 L. Ed. 2d 667 (1977); In re Elliot, 74 Wash. 2d 600, 640, 446 P.2d
347 (1968) (declining, for reasons of comity, to answer a certified question from a federal

court); White v. Ray, 65 Wash. 2d 711, 722-24, 726, 399 P.2d 522 (1965) (declining to

exercise jurisdiction over a habeas proceeding on comity grounds, even if concurrent

jurisdiction were assumed). The same may be said of our Courts of Appeals. See, e.g.,

Olivine v. United Capitol Ins. Co., 122 Wash. App. 374, 381-82, 92 P.3d 273 (2004)

(dismissing a case on comity grounds even though there was no comity ruling at the trial

court); Carrigan, 60 Wash. App. at 85 ("Even if jurisdiction were properly exercised under

RCW 4.28.185[(1)](a) or (b), principles of comity would still persuade us to reverse the




                                              13
No. 91466-4


trial court."). Although a trial court's decision whether or not to exercise comity is

subject to an abuse of discretion review, nothing in our case law stands for the

proposition that only a trial court may determine whether or not to exercise comity.

Comity is a doctrine of convenience and judicial economy; the discretion to exercise it is

held by all Washington courts, depending on the circumstances of the case.

       Here, the trial court declined to rule on the issue of comity and the Court of

Appeals remanded for the development of the factual record necessary to make a comity

determination. Pruczinski, 185 Wash. App. at 889. In analyzing the issue of comity, the

Court of Appeals placed significant emphasis on the need to develop the facts regarding

Ashby's authority to arrest Pruczinski, and whether that arrest was lawful. Id. at 887-89.

The court referenced two Washington statutes that deal with an out-of-state officer's

authority to arrest in Washington, chapter 10.93 RCW-the Washington Mutual Aid

Peace Officers Powers Act of 1985, and chapter 10.89 RCW-the Uniform Act on Fresh

Pursuit. Id. at 888. The court went on to find that under chapter 10.93 RCW, "there is no

evidence whether Trooper Ashby was a fully commissioned peace officer in Idaho or

whether he had the requisite training." Id. at 888. If Ashby were a "specially

commissioned Washington peace officer," he would be able to "exercise any authority

which the special commission vests in the officer" outside his jurisdiction when in "fresh

pursuit" 8 or "acting pursuant to mutual law enforcement assistance agreement between



8
  The fact that "fresh pursuit" is used in RCW 10.93.090(1) does not impose the specially
commissioned officer requirements of chapter 10.93 RCW onto chapter 10.89 RCW. Nowhere
in chapter 10.89 RCW does it mention chapter 10.93 RCW or any type of specially


                                              14
No. 91466-4


the primary commissioning agency and the agency with primary territorial jurisdiction."

RCW 10.93.090.

      Under our case law, it is unclear whether Officer Ashby would be a "specially

commissioned Washington peace officer." Compare State v. Barker, 143 Wash. 2d 915,

919, 25 P.3d 423 (2001) (finding that under RCW 10.93.020(5), a specially

commissioned Washington peace officer need only be a "'full-time, fully compensated

peace officer[] duly commissioned by the state[] of Oregon"' (alterations in original)),

with RCW 10.93.020(5) (defining a "specially commissioned Washington peace officer"

as one who is a "specially commissioned full-time, fully compensated peace officer[]

duly commissioned by the states of Oregon or Idaho" (emphasis added)). The specific

training requirements needed to deem someone "specially commissioned" are unclear.

Developing the record will help determine if Ashby was a "specially commissioned

Washington peace officer" under RCW 10.93.090.

       Chapter 10.89 RCW, which is separate and distinct from chapter 10.93 RCW, 9 is a

separate basis for extraterritorial authority and is also relevant to whether Ashby had the

authority to pull over and arrest Pruczinsld. RCW 10.89.010 provides that a peace officer



commissioned officer. Chapter 10.93 RCW grants significantly more authority to
extrajurisdictional officers, which would account for its heightened officer requirements.
9
  This court's analysis in Barker demonstrates the separateness of chapters 10.93 and 10.89
RCW. In Barker, the State did not challenge the Court of Appeals holding that the Oregon
officer did not have authority under chapter 10.93 RCW to arrest the driver in Washington, and
this court did not address it. 143 Wash. 2d at 920. However, we did note that the officer would
have had authority under chapter 10.89 RCW had it been enacted prior to the arrest. !d. at 920
n.1 ("officers from other jurisdictions are now clearly authorized to pursue persons into this state
when they are believed to have committed certain offenses, including driving while under the
influence of intoxicants and reckless driving" (citing LAws OF 1998, ch. 205, § 1)).


                                                 15
No. 91466-4


of another state who enters Washington in fresh pursuit of a person believed to be driving

under the influence will have the same authority to arrest and hold the person in custody

as a peace officer of Washington. Here, it is undisputed that Ashby was an Idaho state

trooper and therefore a "member of a duly organized state, county or municipal peace

unit of another state." RCW 10.89.010. As such, he had authority to pursue Pruczinski

into Washington upon suspicion that she was driving under the influence and to arrest

her. However, a development of the record would be helpful to determine when, exactly,

he suspected her of drunk driving and whether this suspicion was reasonable.

Furthermore, under RCW 10.89.020, when an arrest is made under RCW 10.89.010, the

arresting officer must take the suspect before a magistrate in the county of the arrest-

here, Spokane County-so that the magistrate may determine the lawfulness of the arrest.

Ashby did not do this. On remand, the trial court will need to consider whether this

speaks more to the fact that he believed he was in Idaho or that he made an unlawful

arrest. Additionally, because evidence surrounding the pursuit and arrest were struck by

the trial court-such as Ashby's police report-the record should be developed in order

to determine whether Ashby had authority to arrest Pruczinski under RCW 10.31.100.

       Finally, Pruczinski's complaint alleges that Ashby was acting beyond the scope of

his duties due to his alleged tortious conduct during the traffic stop. If Officer Ashby was

improperly exercising extrajurisdictional authority, or behaving in a manner so

unbecoming an Idaho state trooper that it cannot be said he was acting within the scope of

his employment, then there are no comity concerns. This is a determination typically




                                             16
No. 91466-4


made by the trial court. We therefore remand to the trial court to determine-in light of

these and other relevant considerations-whether this case should be dismissed on

comity grounds. 10

                                       CONCLUSION

       Traditional notions of fair play and substantial justice support jurisdiction over

Ashby in either Idaho or Washington courts. Accordingly, whether the trial court should

decline jurisdiction depends on comity considerations. We remand to the trial court to

make that determination. The Court of Appeals is affirmed.




 10
  The Court of Appeals instruction that the "trial court exercise its discretion [when making a
comity determination] in such a manner that would not cause Ms. Pruczinski's claim to be time
barred" was improper, and we reverse that instruction. Pruczinski, 185 Wash. App. at 889.


                                               17
No. 91466-4




WE CONCUR:




              18